DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
In claim 3, the language “… wherein the NIL component includes an output through which a fat cell removed from the body of the patient through the one biopsy punch opening is harvestable.” should be changed for clarity. Examiner suggests to rephrase this as “… wherein the NIL component includes an output configured to harvest [[through which]] a fat cell removed from the body of the patient through the one biopsy punch opening [[is harvestable]].” 
In claim 7, the language “… further comprising [[melting]], prior to extracting the fat cell, melting fat around an area within the body of the patient from which the fat cell is to be extracted.” should be revised for clarity.
In claim 9, the language “… wherein melting the fat comprises causing additional fat cells to burst into fatty oil.” should be revised for clarity. Examiner suggests to rephrase this as “… to melt and yield a fatty oil …” or “… to liquefy and produce a fatty oil …”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4, 8-9, 11, 12, 16 and 17 of Rollins ‘375; Aaron J. (US 9700375 B2).  
Regarding pending claim 1, Rollins ‘375 claims all limitations in patented claims 1 and 16, namely a system for performing a liposuction procedure without a needle, without a scalpel, and without stitches (claim 1, minimally invasive fat cell removal system; claim 16, wherein the one biopsy punch incision created by the biopsy punch does not require stitches), the system comprising: 
a biopsy punch configured to create one biopsy punch opening in skin of a patient at a location (claim 1, a biopsy punch configured to create one biopsy punch opening);
a tumescent cannula for injecting a tumescent fluid into a body of the patient, wherein the tumescent cannula is insertable into the body of the patient through the one biopsy punch opening (claim 1, a tumescent cannula for injecting a tumescent fluid into the body of the patient … wherein each of the tumescent cannula, the laser component, and the NIL cannula pass through the same one biopsy punch opening); 
a nutational infrasonic liposculpture (NIL) component, the NIL component further comprising a source of nutational motion and a source of suction; and at least one NIL cannula (claim 1, a nutational infrasonic liposculpture (“NIL”) component … and a source of suction; at least one NIL cannula);
wherein the NIL component is attached to the at least one NIL cannula and wherein the at least one NIL cannula is insertable into the body of the patient through the one biopsy punch opening (claim 1, a nutational infrasonic liposculpture (“NIL”) component … wherein the NIL component is attached to the at least one NIL cannula and wherein the at least one NIL cannula is insertable … biopsy punch opening);  
wherein the source of suction creates a suction through the at least one NIL cannula when the NIL cannula is inserted into the body through the one biopsy punch opening and performing a nutational movement within the body (claim 1, suction created by the source of suction through the at least one NIL cannula when the NIL cannula is inserted into the body through the one biopsy punch opening and performing a nutational movement within the body); and 
wherein each of the tumescent cannula and the at least one NIL cannula pass through the same one biopsy punch opening (claim 1, wherein each of the tumescent cannula, the laser component, and the NIL cannula pass through the same one biopsy punch opening).
Regarding the limitation of performing a liposuction procedure without a needle, without a scalpel, and without stitches, Rollins ‘375 does not claim a needle or scalpel in any claims. 

Regarding pending claim 4, Rollins ‘375 claims all limitations in patented claim 8, namely a method, comprising: raising, without using a needle, a wheal of numbness on skin of a patient (claim 8, a method, comprising: propelling an anesthetic into a body of a patient at a location using a jet injector);  
creating one biopsy punch opening in the skin of the patient within the wheal of numbness without using a scalpel (claim 8, creating one biopsy punch opening in the skin of the patient at the location using a biopsy punch);
spraying a tumescent fluid within a body of the patient via a tumescent cannula that extends through the one biopsy punch opening (claim 8, inserting a tumescent cannula … injecting a tumescent fluid into the body of the patient through the one biopsy punch opening via the inserted tumescent cannula);
extracting a fat cell through the same one biopsy punch opening via a nutational infrasonic liposculpture (NIL) cannula (claim 8, extracting the fat cell through the one biopsy punch opening via suction through the NIL cannula attached to the NIL component);
 while the NIL cannula is positioned at least partially within the body, extended through the one biopsy punch opening, and performing a nutational movement within the body (claim 8, while the NIL cannula is inserted … and performing a nutational movement within the body).
Rollins ‘375 does not explicitly claim a step of creating a wheal of numbness. However, Rollins ‘375 claims a step of propelling an anesthetic into a body of a patient at a location using a jet injector (claim 8). Therefore, a wheal of numbness can be expected to form on the skin at the site where the anesthetic is delivered. 

Regarding pending claim 13, Rollins ‘375 claims all limitations in patented claims 8 and 11, namely a method, comprising: creating one biopsy punch opening in skin of a patient at a location using a biopsy punch (claim 15, a method, comprising: … creating one biopsy punch incision at the location using a biopsy punch); 
injecting a tumescent fluid into a body of the patient through the one biopsy punch opening (claim 8, injecting a tumescent fluid into a body of the patient via a tumescent cannula that extends through the one biopsy punch incision); 
extracting a fat cell through the one biopsy punch opening via suction through a NIL cannula (claim 8, extracting the fat cell through the one biopsy punch incision by suction through the NIL cannula that is attached to the NIL component,); 
while the NIL cannula is inserted into the body through the same one biopsy punch opening and performing a nutational movement within the body (claim 8, while the NIL cannula is positioned … and performing a nutational movement within the body); 
implanting the extracted fat cell into the body of the patient at a different location through an opening in the skin of the patient other than the one biopsy punch opening (claim 11, implanting the fat cell that is harvested into the body at a second location to increase a volume of fat cells adjacent to the second location). 
Regarding pending claim 9, Rollins ‘375 does not explicitly claim that melting the fat comprises causing additional fat cells to burst into fatty oil. However, Rollins ‘375 claims a step of transmitting laser light over a fiber and into the patient’s body (claim 8). Rollins ‘375 also claims that a laser heats and at least partially liquefies the fat cell (claim 1). Therefore, the targeted fat cells can be expected to melt or liquefy when exposed to laser light, and to produce fatty oil. 

Regarding pending claims 15-18, Rollins ‘375 does not explicitly claim the various locations for a location and different location. However, the abdomen is a site known for accumulating adipose tissue, and the breast, hand and buttock are common sites for cosmetic surgery. Therefore, it would have been obvious to select the abdomen as a site for removing adipose, and one of the breast, hand or buttock as a different location for implanting adipose. 

Regarding pending claims 2-3, 5-8, 10-12, 14 and 19-20, Rollins ‘375 claims all limitations in patented claims 1, 4, 8-9, 12 and 17, as shown in table 1. 
Table 1:
Rollins ‘375 double patenting 
Pending claims 
Rollins ‘375 
Pending claims 
Rollins ‘375 
2
1
10
8
3
4
11
8
5
8
12
8, 9
6
8
14
12
7
8
19
8
8
8
20
17



Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 6 and 8-13, 19 and 20 of Rollins ‘638; Aaron J. (US 10517638 B2). 
Regarding pending claim 1, Rollins ‘638 claims all limitations in patented claims 1 and 20, namely a system for performing a liposuction procedure without a needle, without a scalpel, and without stitches (claim 1, a system; claim 20, wherein the one biopsy punch incision created by the biopsy punch does not require stitches … scarless wound at the one biopsy punch incision), the system comprising: 
a biopsy punch configured to create one biopsy punch opening in skin of a patient at a location (claim 1, a biopsy punch configured … at a location); 
a tumescent cannula for injecting a tumescent fluid into a body of the patient, wherein the tumescent cannula is insertable into the body of the patient through the one biopsy punch opening (claim 1, a tumescent cannula for injecting a tumescent fluid … wherein the tumescent cannula is insertable … biopsy punch opening);
a nutational infrasonic liposculpture (NIL) component, the NIL component further comprising a source of nutational motion and a source of suction (claim 1, a nutational infrasonic liposculpture (“NIL”) component … a source of nutational motion and a source of suction); and 
at least one NIL cannula, wherein the NIL component is attached to the at least one NIL cannula and wherein the at least one NIL cannula is insertable into the body of the patient through the one biopsy punch opening (claim 1, at least one NIL cannula … insertable … biopsy punch opening); 
wherein the source of suction creates a suction through the at least one NIL cannula when the NIL cannula is inserted into the body through the one biopsy punch opening and performing a nutational movement within the body (claim 1, wherein the source of suction creates a suction … a nutational movement within the body); and 
wherein each of the tumescent cannula and the at least one NIL cannula pass through the same one biopsy punch opening (claim 1, wherein each … pass through the same one biopsy punch opening).

Regarding pending claim 4, Rollins ‘638 claims all limitations in patented claims 10 and 11, namely a method, comprising: raising, without using a needle, a wheal of numbness on skin of a patient (claim 10, a method; claim 11, propelling an anesthetic into the skin of the patient at the location using a jet injector);  
creating one biopsy punch opening in the skin of the patient without using a scalpel (claim 10, creating one biopsy punch opening in skin of a patient at a location using a biopsy punch);
spraying a tumescent fluid within a body of the patient via a tumescent cannula that extends through the one biopsy punch opening (claim 10, injecting a tumescent fluid into the body of the patient through the one biopsy punch opening via the inserted tumescent cannula);
extracting a fat cell through the same one biopsy punch opening via a nutational infrasonic liposculpture (NIL) cannula (claim 10, extracting a fat cell through the one biopsy punch opening via suction through the NIL cannula attached to the NIL component);
 while the NIL cannula is positioned at least partially within the body, extended through the one biopsy punch opening, and performing a nutational movement within the body (claim 10, while the NIL cannula is inserted … nutational movement within the body).
Rollins ‘638 does not explicitly claim a step of creating a wheal of numbness. However, Rollins ‘638 claims a step of propelling an anesthetic into a body of a patient at a location using a jet injector (claim 11). Therefore, a wheal of numbness can be expected to form on the skin at the site where the anesthetic is delivered. 

Regarding pending claim 13, Rollins ‘638 claims all limitations in patented claims 15 and 17, namely a method, comprising: creating one biopsy punch opening in skin of a patient at a location using a biopsy punch (claim 17, creating one biopsy punch incision … using a biopsy punch); 
injecting a tumescent fluid into a body of the patient through the one biopsy punch opening (claim 17, injecting a tumescent fluid … through the one biopsy punch incision); 
extracting a fat cell through the one biopsy punch opening via suction through a NIL cannula, while the NIL cannula is inserted into the body through the same one biopsy punch opening and performing a nutational movement within the body (claim 17, extracting a fat cell … while the NIL cannula is positioned … and performing a nutational movement within the body); 
implanting the extracted fat cell into the body of the patient at a different location through an opening in the skin of the patient other than the one biopsy punch opening (claim 15, implanting the fat cell that is harvested into the body at a second location to increase a volume of fat cells adjacent to the second location). 

Regarding claim 7, Rollins ‘638 does not explicitly claim a step of melting, prior to extracting the fat cell, fat around an area within the body of the patient from which the fat cell is to be extracted. However, Rollins ‘638 claims a step of transmitting laser light via an inserted fiber (claim 12) and a step of operating a laser (claim, 19). Therefore, fat surrounding the fat cell appears to melt during the method of Rollins ‘638. 

Regarding pending claim 9, Rollins ‘638 does not explicitly claim that melting the fat comprises causing additional fat cells to burst into fatty oil. However, Rollins ‘638 claims a step of transmitting laser light via an inserted fiber (claim 12) and a step of operating a laser (claim, 19). Therefore, the targeted fat cells can be expected to melt or liquefy when exposed to laser light, and to produce fatty oil. 

Regarding pending claims 15-18, Rollins ‘638 does not explicitly claim the various locations for a location and different location. However, the abdomen is a site known for accumulating adipose tissue, and the breast, hand and buttock are common sites for cosmetic surgery. Therefore, it would have been obvious to select the abdomen as a site for removing adipose, and one of the breast, hand or buttock as a different location for implanting adipose. 

Regarding pending claims 2-3, 5-6, 8, 10-12, 14 and 19-20, Rollins ‘638 claims all limitations in patented claims 1-2, 6 and 8-13 as shown in table 2. 
Table 2:
Rollins ‘638 double patenting
Pending claims 
Rollins ‘638
Pending claims 
Rollins ‘638
2
2
11
10
3
6
12
10, 13
5
11
14
8
6
11
19
12
8
8
20
9
10
1, 10





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kirschenbaum; Ira	US 20100191195 A1
Roth; Klaus et al.	US 6663616 B1
Weber, Paul J.  et al.	US 20010025190 A1
Silberg; Barry	US 5884631 A
Adrian; Sorin et al.	US 5423797 A


Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 
The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781